UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-6879



In Re: DONALD L. SPENCER,

                                                          Petitioner.



        On Petition for Writ of Mandamus.     (CA-97-509-3)


Submitted:   October 17, 2000             Decided:   October 26, 2000


Before LUTTIG and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Donald L. Spencer, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     In June 1997, Donald L. Spencer filed a 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000) petition.     The district court dismissed

the petition as untimely, and this Court affirmed.    Asserting that

these decisions were erroneous, Spencer now petitions this Court to

issue a writ of mandamus compelling the district court to consider

his § 2254 petition.     In light of this Court’s mandate, however,

the respondent court was under no “clear duty” to review Spencer’s

§ 2254 claims.     Estate of Michael v. Lullo, 173 F.3d 503, 512-13

(4th Cir. 1999).    Furthermore, Spencer has not established a lack

of alternative remedies; specifically, he may be able to obtain

relief by filing a 28 U.S.C. § 2241 (1994) petition in the district

in which he is confined.    See In re Jones,     F.3d     , 2000 WL

994319, at *4 (4th Cir. July 18, 2000). Accordingly, Spencer fails

to demonstrate that he is entitled to mandamus relief.          See

Michael, 173 F.3d at 512-13.     We therefore deny the petition for

writ of mandamus. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                     PETITION DENIED




                                  2